Citation Nr: 1417845	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a scar on the lip.

2. Entitlement to service connection for a sinus condition.

3. Entitlement to service connection for a mouth disability.

4. Entitlement to an initial rating in excess of 10 percent for a low back disability.

5. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy (left leg).

6. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy (right leg).




REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This case was remanded by the Board in December 2013.

The issues of entitlement to service connection for a mouth disability and higher initial rating for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The scar on the Veteran's lip was incurred in service.

2.  The Veteran's current sinus condition has no in-service incurrence to which it could be related.

3.  The Veteran's left leg disability is manifested by pain and other sensory symptoms equivalent to mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's right leg disability is manifested by pain, sensory symptoms, and reflex limitation equivalent to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lip scar have been met.
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.303 (2013).

3. The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a rating in excess of 10 percent for left leg disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

5. The criteria for a rating of 20 percent, but not higher, for a right leg disability have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2010, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claims and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that no notice was sent after the Veteran's claims for lip scar and sinus condition.  However, the Veteran had received multiple letters previously and correspondence through his counsel demonstrates that he is aware of his rights such that he will not be prejudiced by not receiving notice specific to those claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's back and lower extremities in May 2010 and January 2014.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate.  VA is not required to provide an examination on the Veteran's sinus condition as there is no evidence of an incident in service upon which a causal relationship could be found.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board's previous remand did not involve the service connection issues, inasmuch as they were certified to the Board after the remand.  There was substantial compliance with the Board's remand instructions in that the Veteran was afforded adequate contemporaneous examination for his lower extremity disabilities.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are detailed, internally consistent, and consistent with other evidence of record.

Lip Scar

The scar on the Veteran's lip meets the criteria for service connection.  See 38 C.F.R. § 3.303.

The Veteran reports having a scar on his lip currently and since service.  See Claim 8/13.  The Veteran hit his mouth on a tank during service and had a laceration on his lip.  See Service Dental Records 5/88.  Any residual scar on his lip is related to that laceration received during service.  

Sinus Condition

The criteria for service connection for a sinus condition have not been met.  See 38 C.F.R. § 3.303.

The Veteran has sinus and nasal problems currently.  See VA Treatment 1/14, 12/13, 9/13.  He has nasal obstruction and some difficulty breathing; he had surgery on his nasal passaged.  See id.  

However, the Veteran's service treatment records do not show any incident to the Veteran's nose or any treatment for sinus or other chronic problems.  The Board notes that the Veteran had treatment for a cold with sneezing but no specific sinus complaints.  See STR 6/88.  Further, the Veteran has not reported onset of symptoms during service or an incident in service.  See Claim 8/13, NOD 11/13.  

Moreover, treatment records note that the Veteran had a broken nose at some point after service, which is evidence of an intervening incurrence.  See VA Treatment 9/13.  As mentioned above, the Veteran has not provided evidence of the date of onset of symptoms or continuous sinus symptoms since service.  As such, the evidence does not support that the Veteran had an in-service incurrence that relates to the current condition or symptoms.  

II. Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Lower Extremities

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  The Veteran has been rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.   

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id.  

The Veteran's right leg radiculopathy warrants a 20 percent rating for symptoms not entirely sensory; however, his left leg radiculopathy does not warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, DC 8520.

During the January 2014 VA examination, the Veteran reported radiating pain in his thighs, calves, and feet.  The January 2014 VA examiner recorded normal reflexes in the left knee, left ankle, and right knee but hypoactive reflexes in the right ankle.  The Veteran had normal sensory responses to touch on all the areas tested except the right foot/toes, which showed decreased sensation.  VA Examination 1/14.  The Veteran experienced sensory symptoms of moderate intermittent pain and mild parethesias and/or dysesthesias in both legs.  Id.  The Veteran had mild numbness in his right lower extremity.  Id.  As the Veteran experienced some non-sensory, reflex, symptoms in his right leg, his condition is moderate.  See 38 C.F.R. § 4.124a.  With only sensory symptoms, the Veteran's left leg condition is mild, which is consistent with the January 2014 examiner's opinion.  See id.

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back and lower extremity disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and the case law addresses functional loss from pain and flare-ups.  Further, the rating criteria looks at sensory and non-sensory symptoms associated with radiculopathy.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports service connection for a lip scar but is against service connection for a sinus condition.  See 38 C.F.R. § 3.303.  The preponderance of the evidence also supports a 10 percent disability rating for low back and left lower extremity and a 20 percent disability rating for right lower extremity disabilities.   See 38 C.F.R. §§ 4.71a, 4.124a.  As such, the benefit of the doubt doctrine is inapplicable and the outstanding claims must be denied.  See 38 C.F.R. §§ 3.102, 4.3.  



Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  The Veteran is reportedly employed full time as a truck driver.  There is no evidence that this employment is marginal or sheltered.  Hence, there is no evidence of unemployability.  Absent such evidence the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Service connection for a lip scar is granted.

Service connection for a sinus condition is denied.

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.

An initial rating of 20 percent, but not higher, for right lower extremity radiculopathy is granted, effective the date of service connection.

REMAND

In its previous remand the Board sought clarification as to the limitations of back motion during flare-ups.  On remand the VA examiner again reported flare-ups but did not provide the needed opinion as to limitation of motion during flare-ups.  See DeLuca v. Brown, 8 Vet. App 202. (1995).  The Board is required to remand this issue for compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran brought a claim for a mouth disability as a residual of dental trauma during service.  There is evidence of a current disability, injury and treatment during service, and continuous symptoms such that an examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the January 2014 back examination to clarify whether there is additional limitation of motion during flare-ups; and if so, to specify the additional limitation of motion in degrees.  This information is required by VA regulations as interpreted in court decisions.

If the examiner is unable to provide the necessary opinion, afford the Veteran a new examination for his back disability.

The examiner should specify the ranges of thoracolumbar motion in all planes in degrees.

The examiner must also specify in degrees, the additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner is advised that the Veteran is competent to report limitations during flare-ups.

2.  Then, schedule the Veteran for a VA examination and forward he claims file to the examiner to provide an opinion on the Veteran's mouth condition.  The examiner should answer the following:

a. Is the Veteran's current mouth condition at least as likely as not related to his reported injury in service where he banged his mouth on a tank?

Take note of service dental records from May 1988 and the Veteran's reports of onset in service and symptoms and treatment since service.  The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


